Title: From James Madison to Albert Gallatin, 13 February 1806 (Abstract)
From: Madison, James
To: Gallatin, Albert


                    § To Albert Gallatin. 13 February 1806, Department of State. “I request you to be pleased to issue a warrant for three thousand nine hundred & forty seven dollars & thirty six cents on the appropriations for Barbary intercours⟨e,⟩ in favor of James Davidson Jnr. the holder of the enclosed bill of Exchange, drawn upon me for the same, in favor of Dagen, Purviance & Co. by Tobias Lear Esqr. Consul General at Algiers, who is to be charged for the same & held accountable.”
                